Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-24 of U.S. Patent No. 10531708 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention including a housing received within a cavity of the footwear including a lace spool, a superior surface, a lace groove with two semicircular portions, a lace channel, a recess to help wind and unwind the lace, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10111496 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention including a housing received within a cavity of the footwear including a lace spool, a superior surface, a middle portion, a lace channel, a recess to help wind and unwind the lace, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9961963 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention including a housing received within a cavity of the footwear including a lace spool, a superior surface, a reduced diameter, a lace channel, a lace groove, a recess to help wind and unwind the lace, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9861165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention including a housing received within a cavity of the footwear including a lace spool, a superior surface, a reduced diameter, a lace channel, a lace groove, a recess to help wind and unwind the lace, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under the nonstatutory double patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 21-40 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 21 and 32, including every structural element recited in the claims, especially the combination of the footwear with a cavity providing a particular housing for the lacing engine to control a lace spool located in a particular position as claimed by the applicant, and similar cases issued in the prior patents as stated above.
None of the references of the prior art teach or suggest the elements of the footwear as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the footwear in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/1/22
/SANG K KIM/           Primary Examiner, Art Unit 3654